United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
DEPARTMENT OF THE AIR FORCE,
WRIGHT-PATTERSON AIR FORCE BASE, OH,
Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 10-1703
Issued: April 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 15, 2010 appellant, through counsel, filed a timely appeal from a May 11, 2010
merit decision of an Office of Workers’ Compensation Programs’ hearing representative who
affirmed the denial of his schedule award claim. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant is entitled to schedule award compensation for loss of use
of the spleen.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 23, 2008 appellant, then a 31-year-old intermittent seasonal laborer, filed a
traumatic injury claim alleging that on September 8, 2008 he sustained injuries as a result of
falling from a tree while cutting tree limbs. The Office accepted the claim for a spleen injury
with open wound, massive parenchymal disruption, peritoneal disease and splenectomy.
On October 21, 2009 appellant filed a claim for a schedule award.
In a letter dated November 10, 2009, the Office informed appellant and his attorney about
the schedule award process and the evidence required to support the claim. It also noted that the
record was unclear as to which scheduled member appellant was claiming and provided a list of
eligible members or anatomical parts. Appellant was given 30 days to provide the requested
information. No evidence was received.
By decision dated December 11, 2009, the Office denied appellant’s schedule award
claim as appellant was not entitled to a schedule award for the loss of use of his spleen.
On December 16, 2009 appellant’s counsel requested a telephonic hearing, which was
held on March 16, 2010.
By decision dated May 11, 2010, the Office hearing representative affirmed the schedule
award denial. The hearing representative found that appellant was not entitled to a schedule
award for impairment of the spleen.
LEGAL PRECEDENT
The schedule award provision of the Act2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4 Effective May 1, 2009, the Office adopted
the sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.5

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Id.

5

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).

2

No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the implementing regulations.6 The Act specifies such members as the arm, leg,
hand, foot, thumb, fingers and toes. The Act also specifies loss of hearing and loss of vision, the
loss of an eye and serious disfigurement of the face, head or neck.7
Section 8107(c)(22) of the Act provides for payment of compensation for permanent loss
or loss of use of any other important external or internal organ of the body as determined by the
Secretary of Labor.8 Pursuant to such authority, the Secretary has added the following organs to
the compensation schedule: breast, kidney, larynx, lung, penis, testicle, tongue, ovary,
uterus/cervix and vulva/vagina.9
ANALYSIS
The Office accepted that appellant sustained spleen injury with open wound, massive
parenchymal disruption, peritoneal disease and splenectomy as a result of his accepted
September 8, 2008 injury. Having filed a schedule award claim, appellant has the burden of
proof to establish that he sustained permanent physical impairment to a member, function or
organ of the body specified in the Act. He is not eligible for a schedule award for any
impairment to his spleen as it is not an organ specified in the compensation schedule, 5 U.S.C.
§ 8107(c)(22) or the implementing regulations. The Secretary has not included the spleen under
the authority delegated by statute.10 Moreover, neither the Office nor the Board has the authority
to enlarge the terms of the Act or make an award of benefits under any terms other than those so
specified in the Act and implementing regulations.11
The record is devoid of any medical evidence addressing a permanent impairment to a
scheduled member or functions of the body. The Office advised appellant of the deficiencies in
his claim on November 10, 2010 and he did not respond. Thus, it properly denied his claim for a
schedule award for loss of his spleen.
CONCLUSION
The Board finds that appellant is not entitled to scheduled compensation for the loss of
use of the spleen.

6

Thomas J. Engelhart, 50 ECAB 319 (1999); W.D., Docket No. 10-274 (issued September 3, 2010); S.K., Docket
No. 08-848 (issued January 26, 2009).
7

5 U.S.C. § 8107.

8

Id. at § 8107(c)(22).

9

20 C.F.R. § 10.404(a); see D.H., 58 ECAB 385 (2007).

10

The Act does not provide for the addition of other important organs on a case-by-case basis. The organs that
have been added to the compensation schedule are set forth in implementing regulations. Ted W. Dietderich, 40
ECAB 963 (1989) (gallbladder).
11

See W.C., 59 ECAB 373 (2008); Wayne B. Kovacs (Cynthia A. Kovacs), 55 ECAB 133 (2003).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 11, 2010 is affirmed.
Issued: April 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

